Citation Nr: 1103053	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability 
(claimed as arthritis in joints and lower lumbar with pelvic 
pain).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1979 to October 
1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with the Waco RO.  

This matter was remanded by the Board in April 2010 for further 
development.  


FINDINGS OF FACT

1.  A low back disability was not manifest in service,  arthritis 
was not manifest within a year of separation from service, and is 
not otherwise attributable to service.

2.  Hepatitis C was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2 Hepatitis C was not incurred in or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters dated 
in February 2005, March 2005, April 2005 and March 2006.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  We note that appropriate 
examinations have been conducted, and available service records 
and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for a 
low back disability and Hepatitis C.  After review of the 
evidence, the Board finds against the claims.  

Service treatment records reveal that in October 1979 the 
appellant presented with low back pain, non-radiating.  Low back 
pain second to lumbar PVM spasm was assessed.  He was prevented 
from running or physical training for four days.  
Later that month, he was seen again for complaints of low back 
pain that started hurting while doing physical training.  It was 
noted that the appellant was seen for the same earlier in the 
month.  Muscle strain was assessed.  

Chronic Hepatitis C was assessed in August 2001.  Positive for 
IVDA, cocaine, tattoos, hetro - transfusions and ETOH social was 
noted at that time.  There were back complaints in August 2003.  
In September 2003, the appellant complained of pain to his lower 
back.  Although there was some slight anterior lipping of the 
body of L3, lumbar spine x ray revealed that the spine was within 
normal limits in September 2004.  

The appellant seen for back complaints in September 2004.  During 
this time, he reported that he "messed up some muscles in back" 
in 1986 and that he has had problems since then.  The back 
examination was normal.  

In February 2005, the appellant stated that he had a lumbar PVM 
spasm in October 1979 and that such has been an ongoing injury 
and problem.  He related that because of his back and pelvis 
injury and problems he was discharged.  He also stated that 
because of air guns he contracted Hepatitis C.  

The appellant denied intravenous drug use, intranasal cocaine, 
high risk sexual activity, hemodialysis, tattoos or body 
piercings, shared toothbrushes or razor blades, blood 
transfusions and/or exposure to any contaminated blood or fluids 
in an April 2005 Risk Factors for Hepatitis Questionnaire.  

In the July 2010 VA compensation and pension examination, the 
appellant reported that he was diagnosed with Hepatitis C about 
20 years ago but has had no treatment or hospitalization for it.  
It was noted that a review of the C-file showed no mention of 
Hepatitis C in the service treatment records and there was no 
record of in service blood transfusions or tattoos.  The 
appellant denied ever having a blood transfusion but admitted to 
past intravenous drug use and estimated having about 70 sexual 
partners during his lifetime.  He attributed his Hepatitis C to 
an air gun or jet injector used for vaccinations in service.  
There was no history of hemodialysis.  He had one tattoo on the 
right side of his neck from three years ago.  Hepatitis C virus 
and alcoholic cirrhosis were diagnosed.  After review of the 
history, medical records and physical examination, the VA 
examiner opined that it is less likely than not that the 
appellant's Hepatitis C is etiologically related to any incident 
of service, including air gun immunization.  He noted that while 
transmission of contaminated blood is theoretically possible with 
the use of jet injectors, it is not a proven risk factor for 
Hepatitis C.  He stated that much more likely risk factors in the 
appellant were his intravenous drug use and sexual promiscuity.  

In the July 2010 VA compensation and pension examination for the 
spine, it was noted that the appellant injured his lower back in 
service doing exercises during physical training and that he was 
diagnosed with muscle spasms.  The appellant reported that he was 
a construction and steel worker but was no longer working because 
of his back.  Myofascial lumbar syndrome was diagnosed.  After 
review of the service treatment records, the VA examiner opined 
that the current condition was less likely than not related to 
the single episode of lumbar muscle spasm documented 31 years ago 
in service.  He stated that it was more likely than not due to 
the effects of aging, musculoskeletal deconditioning due to 
physical inactivity and a genetic predisposition to developing 
back problems.  

Based on the evidence presented, the Board finds against the 
appellant's claims for service connection for a low back 
disability and Hepatitis C.  In this decision, the Board has 
considered all lay and medical evidence as it pertains to the 
issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim).  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible, the lack of contemporaneous medical evidence should not 
be an absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back pain 
and the circumstances surrounding such.  However, as explained 
below, we find the appellant's assertions that his low back 
disability and/or Hepatitis C are related to service are not 
credible and that the more probative evidence is against the 
claims.  

To the extent that the appellant attributes his low back 
disability and Hepatitis C to service, the Board finds that his 
assertions are not credible.  In this regard, we find that such 
are inconsistent with other (lay and medical) evidence of record.  
Regarding the back, we note that the appellant reported that he 
injured his back in service and that he has had back problems 
since then.  However, in September 2004, he reported that he 
"messed up some muscles in back" in 1986 and that he has had 
problems since then.  At that time, examination of the back 
revealed normal findings.  Clearly, the appellant has been an 
inconsistenet historian.

In regards to his Hepatitis C, we note that the appellant denied 
intravenous drug use, intranasal cocaine, tattoos and high risk 
sexual activity in his April 2005 questionnaire.  However, in 
August 2001 positive for IVDA, cocaine, tattoos, hetro - 
transfusions and ETOH social was noted at that time.  
Furthermore, in the July 2010 VA examination he admitted to past 
intravenous drug use and estimated having about 70 sexual 
partners during his lifetime.  Again, he has been an inconsistent 
historian.

We have considered the appellant's statements regarding onset and 
continuity of his symptoms.  We are mindful of his statements 
discussing the use of air guns in service and his in service back 
injury.  However, as shown above, he has rendered inconsistent 
statements regarding the onset of his low back symptoms and his 
risk factors for Hepatitis C.  The Board has weighed the 
appellant's statements and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be less probative than the statements rendered for 
examination purposes.  Such histories reported by the appellant 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  

To the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible.  Moreover, the July 2010 
VA examiner opined that it is less likely than not that the 
appellant's Hepatitis C is etiologically related to any incident 
of service, including air gun immunization.  He stated that much 
more likely risk factors in the appellant were his intravenous 
drug use and sexual promiscuity.  The July 2010 examiner for the 
spine also opined that the current condition was less likely than 
not related to the single episode of lumbar muscle spasm 
documented 31 years ago in service.  He stated that the 
appellant's current low back disability was more likely than not 
due to the effects of aging, musculoskeletal deconditioning due 
to physical inactivity and a genetic predisposition to developing 
back problems.  Although the appellant asserts that his current 
low back disability and Hepatitis C are attributable to service, 
we have assigned greater probative value to the opinions of the 
VA examiners.  The opinions were rendered after a review of the 
appellant's claims file, examination of the appellant and 
consideration of the nature and extent of his low back disability 
as well as non service risk factors for Hepatitis C.  The 
detailed opinions also appear to be consistent with the 
historical record.   

The Board finds that the appellant's assertions that an in 
service back injury contributed to his current low back 
disability and that the use of air guns in service caused his 
Hepatitis C are not credible when weighed against the other 
evidence of record, including his own statements.  See Barr v. 
Nicholson, 21 Vet. App. at 310 (the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether competent evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection).  We acknowledge that the appellant 
was treated for low back complaints in service.  However, the 
inconsistencies in the record weigh against the appellant's 
credibility as to the assertion of an inservice chronicity and 
continuity of his low back disability and Hepatitis C.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a low back 
disability and Hepatitis C the disabilities are not attributable 
to service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability (claimed as 
arthritis in joints and lower lumbar with pelvic pain) is denied.

Service connection for Hepatitis C is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


